Citation Nr: 1739992	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-09 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.  

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a bilateral foot disability.

6.  Entitlement to service connection for a bilateral knee disability.  

7.  Entitlement to service connection for a bilateral hip disability.

8.  Entitlement to service connection for a bilateral leg disability.

9.  Entitlement to service connection for a cervical spine disability.

10.  Entitlement to service connection for a lumbar spine disability.

11.  Entitlement to service connection for a lung disability.

12.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from June 2006 to October 2010, and from January 2011 to April 2011.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In June 2011, the RO denied claims for service connection for a left foot disorder, a right foot disorder, a left ankle joint pain condition, a right ankle joint pain condition, a left knee joint pain condition, a right knee joint pain condition, a left leg pain condition, a right leg pain condition, a left hip joint pain condition, a right hip joint pain condition, a right wrist joint pain condition, a left shoulder joint pain condition, and sinusitis.  

In October 2016, the RO denied claims for service connection for a cervical spine disability, a lumbar spine disability, and a lung disability, and denied a claim for an increased rating for service-connected PTSD, evaluated as 30 percent disabling.  

The Board has construed the Veteran's service connection claims broadly, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

The issues of entitlement to service connection a bilateral knee disability, a bilateral hip disability, a bilateral leg disability, a cervical spine disability, a lumbar spine disability, and a lung disability, and entitlement to an increased rating for service-connected PTSD, currently evaluated as 30 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his hearing, held in May 2017, prior to the promulgation of a decision in the appeal, the Veteran testified that he desired to withdraw the issue of entitlement to service connection for a bilateral ankle disability.

2.  The Veteran does not have a bilateral foot disability, a right wrist disability, a left shoulder disability, or sinusitis, that was caused by his service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a bilateral ankle disability by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).

2.  A bilateral foot disability, a right wrist disability, a left shoulder disability, and sinusitis, were not caused by service.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

A review of the claims folder shows that the Veteran has initiated an appeal on the issue of entitlement to service connection for a bilateral ankle disability.  The Veteran has since indicated that he desires to withdraw his appeal as to this issue.  Specifically, during his hearing, held in May 2017, the Veteran testified that he desired to withdraw the issue of entitlement to service connection a bilateral ankle disability.  Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral remarks (i.e., hearing testimony) are transcribed, a statement becomes written).

As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the issue listed above. 
It is dismissed. 


Service Connection

The Veteran asserts that he has a bilateral foot disability, a right wrist disability, a left shoulder disability, and sinusitis, due to his service.  During his hearing, held in May 2017, he testified that he had sinusitis during service, for which he was provided with antibiotics, and that he has had ongoing symptoms since that time.  He reported that he injured his right wrist while on deployment, when his armored vehicle (Stryker) crashed into a ditch.  He reported a current diagnosis of carpal tunnel syndrome.  He asserted that his right wrist disability, and/or left shoulder disability, may have been caused or aggravated by his service-connected right shoulder disability.  He stated that he injured his foot while marching in training, and that his symptoms did not resolve during service.  Following service, he was provided with insoles by VA in 2012.  Overall, he indicated that he believed the claimed musculoskeletal conditions may be due to training and marching, or participation in combat, to include driving a Stryker.  See also Veteran's statement in support of claim (VA Form 21-4138), dated in July 2010.  

A lay statement from P.C., dated in June 2014, shows that she reports that she met the Veteran in August 2011, and that he has chronic pain in numerous parts of his body, to include his shoulders.  She states that his symptoms persist, although he has tried a number of types of treatment. 

In June 2011, the RO denied claims for service connection for a left foot disorder, a right foot disorder, a right wrist joint pain condition, a left shoulder joint pain condition, and sinusitis.  The Veteran has appealed.  

The Board notes that in March 2017, the RO denied service connection for hypertrophy of bone, mid foot (claimed as left foot disorder), hypertrophy of bone, mid-foot and metatarsus adductus (claimed as right foot disorder), and right wrist carpal tunnel syndrome, apparently based upon evidence of recently diagnosed disorders.  These foot and right wrist disorders are assumed to part and parcel of the original claims for a bilateral foot disability and a right wrist disability.  Brokowski.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)) (to include arthritis).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection is currently in effect for PTSD, right shoulder strain, tinnitus, and status post right testicular cancer with orchiectomy.  

The Veteran's service treatment records show that in 2009, he was noted to have hyperpronation of the feet.  He was provided with arch supports.  A post-deployment health assessment (DD Form 2796), dated in July 2010, following return from duty in Afghanistan, shows that the Veteran denied a history of visits to sick call, profiles, or current symptoms, of muscle aches, "swollen, stiff or painful joints," or numbness or tingling in the hands or feet.  He evaluated his health as "good," and indicated that his health was about the same as it was prior to his deployment.  In June and October of 2009, the Veteran was treated for sinusitis.  He was provided with medications that included trimoxazole and Amoxicillin.  A "self-care medications sheet" dated in October 2009, shows that the Veteran indicated that he had sinus congestion, and that he was not taking any medications at that time.  In 2010, he was noted to have a history that included arthralgias in multiple sites, myalgia and myositis, overuse syndrome, and pronated foot.  In September 2010, he was treated for acute sinusitis.  He reported a history of frequent sinus infections.  He was provided with Azithromycin, and stated that he would use a sinus irrigation kit.  A VA progress note, dated in October 4, 2010 (i.e., during active duty), notes acute sinusitis, joint pain, and pronated foot with brace and arch support.

As for the post-service medical evidence, a VA general medical examination report, dated in May 2011, shows the following: the Veteran complained of a history of sinusitis, with episodes one week a month, since basic training.  On examination, gait was normal.  The sinuses were normal.  Neurological and sensory examinations were normal.  Reflexes in the lower extremities were normal.  X-rays of the sinuses were normal.  The examiner stated that there was insufficient clinical evidence to support a diagnosis related to sinusitis.  The examiner explained that an examination and X-rays did not support a diagnosis for sinusitis.  His symptoms were more consistent with allergic rhinitis.    

A VA joints examination report, dated in May 2011, shows the following: the examiner noted that the Veteran was "VERY non-specific about the multiple joint complaints" (emphasis in original).  The Veteran reported that everything started to hurt just after basic training.  He stated that his lower legs and ankles would hurt more after a march with all of the weight he had to carry.  There was no history of a shoulder injury.  His right shoulder was the main problem.  He stated that his right wrist used to hurt from holding a rifle and throwing mortar rounds down a tube, but he acknowledged that his symptoms had improved since he stopped those activities.  On examination of the right wrist, there were no symptoms or findings.  There were no limitations to standing or walking.  Gait was normal.  X-rays of the bilateral feet were normal.  The examiner stated that there was insufficient clinical evidence to support a diagnosis related to the right wrist.  The examiner explained that both the examination and the X-rays were normal.  The Veteran's right wrist symptoms were related to specific activity, and were transient.  

A VA foot examination report, dated in May 2011, shows the following: the Veteran complained of aches and pains.  He stated that his symptoms were alleviated when he got off his feet.  He reported having used inserts for a few years, but that they had not worked.  There was no history of foot trauma, hospitalization for foot symptoms, or surgery involving the feet.  On examination, there were no findings to show a foot disability.  Gait was normal.  X-rays were noted to be normal.  The examiner stated that there was insufficient clinical evidence to support a diagnosis related to a bilateral foot disorder.  The examiner explained that the Veteran's report of symptoms was vague and non-specific, and that the examination and X-rays were normal.  

The Board notes that the May 2011 VA examination reports were all completed by the same examiner, who indicated that the Veteran's claims file had not been reviewed.  

Reports from a private massage service, dated between 2011 and 2014, indicate complaints of symptoms at areas that included the shoulders.  

VA progress notes, dated in February 2015, note a complaint of right foot pain.  There was no relevant diagnosis.  

VA progress notes show that in January and December of 2016, the Veteran sought treatment for complaints of sinus symptoms, and that he was provided with Augmentin for his sinus infection.  A January 2016 report indicates that the Veteran was provided with a splint for his right wrist.  

Reports from Allergy Partners, dated in April 2016, contain impressions that include chronic sinusitis NOS (not otherwise specified).  

A letter from L.J., PA-C, dated in May 2016, states that, "While doing the normal requirements fitness-wise for being the in the armed services he began having some symptoms in his shoulders, more on the right than left."  The statement otherwise details treatment for right shoulder symptoms only, and does not contain a diagnosis of a left shoulder disability.

A VA shoulder disability benefits questionnaire (DBQ), dated in August 2016, shows that the examiner indicated that the Veteran's e-folder (VBMS and Virtual VA) had been reviewed.  The Veteran reported that he had received both private and VA treatment for his right shoulder.  On examination, the left shoulder had normal ranges of motion in all planes.  The Veteran could perform repetitive use testing with his left shoulder, and there was no additional functional loss in the left shoulder following three repetitions.  There was no significant limitation due to pain, weakness, fatigability, or incoordination in the left shoulder due to flare ups.  Muscle strength in the left shoulder was 5/5, and there was no muscle atrophy, or ankylosis.  The was no diagnosis for the left shoulder.  

The Board notes that the August 2016 VA shoulder DBQ shows that on examination, sensation in the feet and toes were normal.  See also January 2017 VA peripheral nerves DBQ (same).

In December 2016, the RO requested a number of VA examinations and opinions.  In each case, the RO indicated that the Veteran is conceded to have worn heavy gear, to include a helmet, bullet proof vest with side plates, ammunition, binoculars, night vision goggles, laser, grenades, medical equipment and flares, weighing approximately 90 pounds, while being deployed in Afghanistan, and that he had loaded mortars weighing 35 pounds, and had to load between 30 to 100 rounds launched in each fire mission by hand, which isolated the shoulders and back while being deployed in Afghanistan.  The examiner was instructed to concede that the Veteran was in combat, repetitively used his shoulder, carried heavy gear, loaded such mortars, carried a rifle, was a driver, and that he was injured as he indicated in a VA form 21-4138, submitted on July 14, 2016.  The examiner was further instructed, "Because the Veteran is in receipt of a Combat Infantryman Badge, please concede that carrying a rifle, and running into a ditch are consistent with the circumstances, conditions, and hardships of service."

A VA foot DBQ, dated in January 2017, shows that the examiner indicated that the Veteran's e-folder (VBMS and Virtual VA) had been reviewed.  The examiner concluded that the Veteran does not have a current diagnosis associated with any claimed condition (i.e., a right or left foot disorder).  The DBQ notes the following: the Veteran is currently employed with the Air National Guard.  He has passed PT (physical training) testing.  He is not on a restricted profile of any sort.  The Veteran reported that during service, he had been given an insole for his boots for foot pain.  He reported that he had not been seen for foot pain following service, but that he has had foot pain to the tops of his feet frequently, and intermittently, since service.  The tops of his feet hurt at times at the end of his work day, with no pain reported the day of the current examination.  He wears insoles on a daily basis, and he has requested more physical therapy.  In November 2016, he sustained a bruise to the top of his right foot, and he showed the examiner a picture of his injury; no bruise was present on current examination.  The Veteran's service treatment records do not mention a diagnosis of the feet.  There is a notation of pronated foot disorder listed among his chronic illnesses, but no note for such a diagnosis, and no mention of foot pain in any notes; the right or left foot was not specified.  An associated orthopedic consultation report, dated in January 2017, does not note foot complaints, or contain a diagnosis involving the feet.  On examination, there was bilateral foot pain.  There was no swelling, characteristic callouses, extreme tenderness of the plantar surfaces, decreased longitudinal arch height on weight bearing, objective evidence of marked deformity, marked pronation, or lower extremity deformity other than pes planus causing alteration of the weight bearing line, or inward bowing of the Achilles tendon (hindfoot valgus with lateral deviation of the heel), or marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot).  There were no other foot injuries or other foot conditions not already described.  There was no history of foot surgery.  There was no significant functional limitation during flare ups or when the foot was used repeatedly over a period of time due to pain, weakness, fatigability, or incoordination.  There was no other functional loss during flare ups or when the foot was used repeatedly over a period of time.  X-rays of the feet in 2011 were normal.  A foot condition did not impact his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).  The examiner stated that there is insufficient evidence or clinical information to support a current right or left foot condition.  She explained that the Veteran was not seen for foot complaints during service, or until today, about seven years after service, and that he was not shown to have a diagnosed foot condition upon VA examination in 2011.  

An addendum opinion, dated in February 2017, shows that the January 2017 VA examiner concluded that a foot disability is less likely as not (less than a 50 percent probability) incurred in or caused by service.  The examiner explained that the Veteran's recent right and left foot diagnoses occurred in 2017, seven years after service.  A time interval  in which other injuries and natural progression of aging can occur.  The Veteran was not seen in service for foot issues that correspond with his current diagnoses; he had not complaints of pain at the top of his feet during service, or until recently, and no complaints upon VA examination in 2011, and no medical visits for his feet until 2017, which is evidence of a lack of chronicity of care and concern.  

In an addendum, dated in January 2017, the August 2016 VA examiner concluded the following: A left shoulder disability is less likely as not (less than a 50 percent probability) incurred in or caused by service.  The examiner explained that there is insufficient evidence to support a current or chronic left shoulder diagnosis.  No left shoulder condition or diagnosis is identified, no left shoulder diagnosis is found in VA records, and no left shoulder diagnosis was identified upon VA examination in 2011.  The physical examination and ROM (ranges of motion) for the left shoulder were normal upon examination in August 2016.

A VA peripheral nerves DBQ, dated in January 2017, shows that the examiner indicated that the Veteran's e-folder (VBMS and Virtual VA) had been reviewed.  The DBQ notes the following: following service, the Veteran has worked for the Air National Guard as an aircraft inspector.  He reported being diagnosed with carpal tunnel syndrome of the right wrist in 2016.  He was given a splint to wear.  He denied treatment during service for right wrist carpal tunnel syndrome complaints, but he attributed his symptoms of tingling and some pain of his fingers to holding a rifle for extended periods as contributory to its development.  There are no service treatment records relating to right wrist or hand numbness or pain.  He was seen by the rheumatology clinic in January 2016, with no diagnosis.  In about January 2016, he was diagnosed with right wrist carpal tunnel syndrome, and given a splint.  There have not been any nerve conduction studies done.  The diagnosis was right wrist carpal tunnel syndrome.  The examiner stated that the Veteran was diagnosed with carpal tunnel syndrome of the right wrist in 2016, which is six years after service, and that the Veteran had no symptoms in service consistent with right carpal tunnel syndrome.  The examiner concluded that a right wrist disability is less likely as not (less than a 50 percent probability) incurred in or caused by service.  The examiner explained that the Veteran was diagnosed with right carpal tunnel syndrome in 2016, which is about six years after service.  The Veteran had no symptoms in service consistent with right carpal tunnel syndrome.  

A VA sinusitis DBQ, dated in January 2017, shows that the examiner indicated that the Veteran's e-folder (VBMS and Virtual VA) had been reviewed.  The DBQ notes the following: the Veteran reported that he had two sinus infections during service and that he feels like he continues to get them once or twice a year.  He was recently on Amoxicillin for a sinus infection (in December 2016), with a previous sinus infection in the fall of 2016.  In both cases he was not seen, but requested antibiotics.  There is no history of sinus surgery.  The examiner noted the Veteran's relevant post-service history, to include treatment in 2009, 2010, and 2016.  X-rays in May 2011, January 2016, and January 2017, were noted to have been normal.  The examiner concluded that sinusitis is less likely as not (less than a 50 percent probability) incurred in or caused by service.  The examiner explained that the Veteran was seen for acute sinusitis three times during service, twice in 2009, and once in 2010.  These episodes were acute, transient, and resolved.  Sinusitis did not reoccur until January 2016, six years after service.  Acute sinusitis is not uncommon in the general population.  The Veteran has not undergone any scope or procedure or sinus X-ray to determine or establish a diagnosis of chronic sinusitis until today, both of which showed a normal sinus X-ray (i.e., upon VA examination in 2011, and in January 2017).  There is no evidence to support a diagnosis of chronic sinusitis.  

A VA podiatry consultation note, dated in March 2017, shows that the Veteran complained of bilateral foot pain since service, and that he had felt his left foot "pop" during service while in training in about 2007.  He reported that he was on his feet a lot for work at times; up and down or sometimes running from place to place inspecting metal for the Air National Guard.  The relevant assessments were plantar fasciitis, pes cavus with rearfoot varus, bilateral, and hammertoes, and LLD (leg length discrepancy) with femoral torsion issues.  He was to be casted for functional, intrinsically posted orthotics and he was recommended shock absorbing, supportive shoes to be worn at all times.  

Private treatment reports, dated in between January and March of 2017, note "a bit of tarsus adductus and cavovarus foot type, bilateral," bilateral foot pain, and hypertrophy of bone, midfoot.  In January 2017, the medical professional (E.W., DPM) stated, "I think a lot of his issues are related to the amount of wear and tear he has put on his feet from being in the military."  However, in March 2017, E.W. stated that he could not definitively connect the Veteran's foot issues to the military, and that the Veteran's foot type appears to be congenital.  

A private treatment report, dated in April 2017, notes a history of recurring bouts of sinusitis for seven years.  The assessment was recurring episodes of sinusitis.

The Board finds that service connection for sinusitis, a left shoulder disability, and a right wrist disability are not warranted.

With regard to sinusitis, as noted by the January 2017 VA examiner, the Veteran was seen for acute sinusitis three times during service, twice in 2009, and once in 2010.  The January 2017 VA examiner characterized these episodes as "acute, transient, and resolved."  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303 (a), (b). 

Following separation from service, sinusitis was not shown upon VA examination in May 2011; it is not shown until January 2016, which is several years after service.  In this regard, the Veteran is not shown to have been diagnosed with a chronic disorder listed at 38 C.F.R. § 3.309 (a) in association with this claim, and the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309 (a).  Walker.  Furthermore, the only competent opinion is the January 2017 VA opinion, which weighs against the claim.  This opinion is considered highly probative, as this opinion is shown to have been based on a review of the Veteran's claims file and a contemporaneous physical examination, and as it contains a sufficient explanation for the conclusion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim for a sinus disability must be denied.  38 C.F.R. § 3.303.

With regard to the left shoulder, the Board first notes that VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See generally Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (stating that a layperson is not competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent); see also Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).

In this case, the Veteran's service treatment records do not contain any relevant complaints, findings, or diagnoses.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303 (a), (b).

Following service, it appears that the Veteran reported vague complaints of shoulder symptoms, to include pain, beginning in May 2011.  However, there was no diagnosis of a left shoulder disability upon VA examination that month, nor is there any other competent evidence of record to show that the Veteran has a left shoulder disability.  The January 2017 VA opinion shows that the examiner concluded that there is insufficient evidence to support a current or chronic left shoulder diagnosis.  This opinion is considered highly probative, as this opinion is shown to have been based on a review of the Veteran's claims file and a contemporaneous physical examination, and as it contains a sufficient explanation for the conclusion.  Prejean; Neives-Rodriguez.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim for a left shoulder disability must be denied.  Degmetich; Gilpin.

Finally, with regard to the claim for a bilateral foot disability, during service the Veteran was noted to have hyperpronation of the feet, and to have been provided with an arch supports.  However, there were no other findings, treatment reports, or imaging studies to show a foot disability.  Following separation from service, a foot disability was not shown upon VA examination in May 2011.  At that time, an examination, and X-rays, were negative.  In this regard, with the possible exception of hypertrophy of bone, mid-foot, bilateral, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309 (a) in association with this claim, and the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309 (a).  Walker.  

To the extent the Veteran's diagnoses of hypertrophy of bone, mid-foot, bilateral, have been treated as arthritis, there is no evidence of this disorder within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  These disorders are first shown in January 2017.  Furthermore, there is no competent and probative evidence in support of the claim, and the February 2017 VA opinion weighs against the claim.  This opinion is considered highly probative, as this opinion is shown to have been based on a review of the Veteran's claims file and a contemporaneous physical examination, and as it contains a sufficient explanation for the conclusion.  Prejean; Neives-Rodriguez.  Subsequent to this opinion, in March 2017, the Veteran was first diagnosed with plantar fasciitis, pes cavus with rearfoot varus, bilateral, and hammertoes, and LLD (leg length discrepancy) with femoral torsion issues.  This is well after service.  

To the extent that E.W., DPM stated, in January 2017, that a lot of the Veteran's issues are related to the amount of wear and tear he has put on his feet from being in the military, this must be read in context with his subsequent statement, dated in March 2017, in which he concluded that he could not definitively connect the Veteran's foot issues to the military, and that the Veteran's foot type appears to be congenital.  Therefore, the January 2017 report is afforded no probative value.  Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  In addition, there is no medical evidence to show that the Veteran has additional disability from aggravation (i.e., a permanent worsening) of a congenital or developmental defect involving his feet during service from a superimposed disease or injury.  See VAOPGCPREC 82-90, 56 Fed. Reg. 45, 711 (1990).  Therefore, service connection is not warranted for this condition.

Although participation in combat is established, the United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 1154 does not alter the fundamental requirements of a diagnosis, and a medical nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  Therefore, service connection is not warranted on this basis.  The Board further notes that there is no competent evidence to show that any of the claimed conditions have been caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310.

Although the VA opinions appear to have assumed that the Veteran's last period of active duty ended in 2010, and not 2011, when viewed in context this is not shown to have been a significant and material error for any of the claims, and there is no basis to find that any opinion would have been different but for this error of one year, or that it resulted in any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

With regard to the Veteran's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to report sinus and joint symptoms, however, they are not competent to state whether a sinus disorder is acute or chronic, or to report the onset of a diagnosed joint disability, as the evidence shows that specific findings are needed to properly assess and diagnose such disorders.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issues on appeal are based on the contention that sinusitis, a left shoulder disability, a foot disability, and a right wrist disability, are related to service.  The Veteran's service treatment reports and the post-service medical records have been discussed.  The claimed conditions are not shown during service, or for years after separation from service; a left shoulder disability is not currently shown.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that he has the claimed conditions due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the disability in issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded examinations, and etiological opinions have been obtained.  Additionally, the Veteran testified at a Board hearing.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

The claim for service connection for a bilateral ankle disability is dismissed.

Service connection for a bilateral foot disability, a right wrist disability, a left shoulder disability, and sinusitis, is denied.


REMAND

With regard to the issues of entitlement to service connection for a cervical spine disability, a lumbar spine disability, and a lung disability, and entitlement to an increased rating for service-connected PTSD, currently evaluated as 30 percent disabling, in October 2016, the RO denied these claims.  

In July 2017, the Veteran filed a timely notice of disagreement (NOD) as to the issues of entitlement to service connection for a cervical spine disability, a lumbar spine disability, and a lung disability, and entitlement to an increased rating for service-connected PTSD, currently evaluated as 30 percent disabling.  A statement of the case has not yet been issued as to these claims.  Because a timely NOD was filed to the October 2016 rating decision, the RO must now provide the Veteran with a statement of the case on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the issues of entitlement to service connection a bilateral knee disability, a bilateral hip disability, and a bilateral leg disability, at his May 2017 hearing, the Veteran has asserted that his knee symptoms may have been caused or aggravated by his hip or back disorders.  In addition, although not dispositive of any issue not being adjudicated in this decision, there is evidence that the Veteran's low back disorder may be productive of radiculopathy.  See e.g., August 2016 VA back DBQ.  Therefore, these claims are inextricably intertwined with the issue of service connection for the lumbar spine that is being remanded.  Thus, these claims must be deferred pending the requested development.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with respect to the issues of entitlement to service connection for a cervical spine disability, a lumbar spine disability, and a lung disability, and entitlement to an increased rating for service-connected PTSD, currently evaluated as 30 percent disabling.  The Veteran should be advised that he may perfect his appeal of these issues by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302  (b).

2.  After the dispositions of the Veteran's claims that are discussed in the first paragraph of this remand are finalized, adjudicate the claims for service connection a bilateral knee disability, a bilateral hip disability, and a bilateral leg disability.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


